MEMORANDUM

LYNN ADELMAN, District Judge.
The plaintiff has filed a stipulation to dismiss this action with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii). Attached to the stipulation is a proposed order that states: “Pursuant to settlement, the case is dismissed with prejudice and without fees or costs to either party.” See ECF No. 22 (emphasis in original). However, Rule 41(a)(l)(A)(ii) states unequivocally that a plaintiff may dismiss an action “without a court order” by filing a stipulation of dismissal signed by all parties who have appeared. Thus, this case was dismissed the moment the plaintiff filed the stipulation. A separate order purporting to dismiss the case would be superfluous and could lead to confusion over the date on which the case was dismissed. Accordingly, I will not sign the plaintiffs proposed order.
It is common for lawyers in this district to attach proposed orders similar to the one filed by the plaintiff in this case to stipulations of dismissal filed under Rule 41(a)(l)(A)(ii) and to notices of dismissal filed under Rule 41(a)(1)(A)®. I am publishing this memorandum for the purpose of informing the bar that I will no longer sign those orders.